Citation Nr: 0947075	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-03 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1973 to May 
1974. 

This matter comes before the Board of Veteran' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

Recently, the United States of Appeals for Veterans Claims 
(CAVC) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
The record does contain references to depression.  However, 
the claim for service connection for depression was denied by 
the RO in a July 2002 rating decision, which was not appealed 
by the Veteran.  Because of this previous denial, and due to 
the Veteran's and his representatives sole assertions that 
the Veteran is seeking service connection for PTSD, the issue 
has been characterized as noted on the title page. 

FINDINGS OF FACT

1. The competent evidence of record does not demonstrate that 
the Veteran served in Vietnam or engaged in combat with the 
enemy.

2. No credible supporting evidence establishes or verifies 
that the stressors which the Veteran alleges to have 
experienced in-service actually occurred.

3.  The competent evidence of record fails to establish that 
the Veteran has a current DSM-IV diagnosis of PTSD based on a 
verified in-service stressor. 




CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant. Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). .

In this case, in a letter dated in September 2005, prior to 
the decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence will be obtained by VA.

This letter did not provide the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in the event of award of the benefits 
sought.  However, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed condition. 
Dingess, supra. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records.  

The Veteran was not afforded VA examination.  However, it is 
determined that no VA examination is necessary to satisfy the 
duty to assist in the present case.  In this regard, under 38 
U.S.C.A. § 5103A(d)(2), VA must obtain a medical examination 
or opinion when such is necessary to make a decision on a 
claim.  Specifically, a VA examination is required where the 
record contains competent evidence of a current disability, 
and indicates that the disability or symptoms may be 
associated with military service, but does not contain 
sufficient evidence for the Secretary to make a decision.  
Id.  In this case, the record does not contain any evidence 
demonstrating an in-service injury or disease or a verified 
in-service stressor.  In such circumstances, there is no duty 
to obtain a medical examination or opinion.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

All other known and available records relevant to the issue 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.



Service Connection

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

If all of the evidence is in relative equipoise, the benefit 
of the doubt should be resolved in the Veteran's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection. Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence). Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a Veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
Veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the Veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combatcitations or the Veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted. See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
Veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the Veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

PTSD

The Veteran contends that service connection is warranted for 
PTSD as due to non-combat related in-service stressors.  

At the outset, the Board points to VA psychological treatment 
records dated in October 2001 and February 2002, which show 
that the Veteran reported to various mental health 
professionals that he served overseas in Cambodia, presumably 
during the Vietnam Era.  In particular, he stated that he 
"body bagged people and lost many friends" in Cambodia, and 
that he now suffers from flashbacks, nightmares, recurrent 
intrusive thoughts, insomnia, and irritability.  

After a review of the record, the Board concludes that there 
is no objective competent evidence that establishes that 
these events occurred, or that the Veteran was engaged in 
combat with the enemy.  In this regard, the Veteran's service 
personnel records and DD Form 214 do not demonstrate that the 
Veteran served in Cambodia or overseas at any point during 
his nearly 6 months of service.  Rather, the Veteran's 
service personnel records, including his discharge documents, 
reflect that he entered active service in November 1973 and 
received an administrative discharge (due to 
pseudofolliculitis) in May 1974 and that he had no 
foreign/overseas service during this period.  There is also 
no evidence that he received the Silver Star Medal, the 
Bronze Star Medal, a Purple Heart Medal, or any other 
decoration indicative of combat-related service.  Notably, 
the Veteran has not provided any independent evidence that 
could corroborate his averred stressors as related to 
Cambodia.  Thus, other than the Veteran's statements 
regarding the occurrence of the aforementioned stressors, the 
claims folder does not contain any additional evidence that 
they actually happened.  In the absence of any evidence to 
the contrary, a preponderance of the evidence is against a 
finding that the Veteran ever served in Vietnam or engaged in 
any combat. 

In any event, the Veteran more recently contends that his 
primary stressors are non-combat related.  In a statement 
dated in January 2006, the Veteran asserted that he witnessed 
a fellow Marine accidentally shoot an instructor during 
weapons training in 1973.  Another alleged stressor involved 
an incident where the Veteran witnessed a fellow solider 
receive a "Dear John" letter; the other solider "got crazy 
and mad" and cut someone.  

Unfortunately, the Veteran has not provided any independent 
evidence that could corroborate his statements as to the 
occurrence of the above-claimed stressors.  In a letter to 
the Veteran dated in September 2005, the RO requested that he 
complete a PTSD questionnaire so that specific stressor 
details could be obtained.  He did not do so.  Again, in 
January 2007 supplemental statement of the case, the Veteran 
was informed that the stressor information provided was 
inadequate to initiate verification from the Center for Unit 
Records Research (CURR).  Despite such notice, no additional 
information regarding the claimed stressors was ever 
received. 

The Board has also thoroughly reviewed the Veteran's 
personnel records and service treatment records for evidence 
relating to the claimed stressors; however, nothing in those 
records indicates that the alleged stressors actually 
occurred.  Thus, other than the Veteran's January 2006 
statements, the claims folder does not contain any additional 
evidence that the stressors actually happened.  Moreover, the 
Board notes that the Veteran has changed his claimed 
stressors from combat-related to noncombat-related during the 
course of the appeal, thereby calling his credibility into 
question.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(credibility is "a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").   Absent any evidence to the contrary, 
a preponderance of the evidence is against a finding that the 
Veteran witnessed either claimed in-service stressor.  
Therefore, the Veteran has not established the occurrence of 
a verifiable in-service stressor.  

Additionally, the medical evidence of record does not show he 
has the required DSM-IV diagnosis of PTSD.  A VA general 
medical examination performed in February 2001 found him to 
be psychiatrically normal.  The Veteran had a VA psychiatry 
consultation in March 2003, in part to determine whether he 
satisfied the DSM-IV criteria for a diagnosis of PTSD.  In 
the report of that consultation, the staff psychiatrist 
stated that the Veteran "did not meet the criteria for 
PTSD" or even significant depression.  Furthermore, no 
traumatic event in service was identified by the examiner, 
let alone related to a PTSD diagnosis.  

Based on the above, the record fails to show that the Veteran 
has a current PTSD diagnosis in accordance with 38 C.F.R. § 
4.125(a), or that there is medical evidence of a link between 
current symptomatology and the claimed in-service 
stressor(s).  See Cohen, supra.  

Review of the other records on file, including the Veteran's 
extensive VA clinical records up to and including August 
2006, shows psychiatric treatment limited to alcohol and 
cocaine dependence and impulse control disorder.  Again, 
there are no DSM-IV conforming diagnoses of PTSD in the 
record.  The Board does acknowledge a mental health 
psychology note dated in August 2005, which states that the 
Veteran has some exaggeration of negative symptoms and a PTSD 
"profile," along with somatic symptoms and some psychotic 
features.  No definitive diagnosis appears to have been 
rendered.  In any event, the psychologist did not relate the 
Veteran's symptomatology to an in-service stressor; nor did 
she address the fact that the March 2003 VA psychiatrist 
expressly found that the Veteran did not meet the criteria 
for PTSD. 

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, in this case, for the reasons outlined above, the 
overall evidence of record fails to support a diagnosis of 
the claimed PTSD.  Thus, the August 2005 mental health note 
is not deemed to be probative as to the question of current 
disability.  

In sum, the evidence outlined above does not establish that 
the Veteran has a current DSM-IV diagnosis of PTSD, that the 
claimed in-service stressors actually occurred, and that 
there is link between current symptomatology and the claimed 
in-service stressors.  For these reasons and bases, the 
preponderance of the evidence is against this claim.  
Accordingly, there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER


Entitlement to service connection for PTSD is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


